Order filed October 16, 2014




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00506-CV
                                  ____________

                          CRYSTAL R. DAVIS, Appellant

                                        V.

                   LITTLE NELL APARTMENTS, Appellee


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1047273

                                   ORDER

      Appellant’s brief was due October 3, 2014. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 17,
2014, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM